PER CURIAM.
The trial judge erred in awarding fees when the former wife had neither requested fees in a pleading nor given the former husband notice that fees would be at issue. Bull v. Bull, 584 So.2d 171 (Fla. 1st DCA 1991). Accordingly, that portion of the judgment ordering the former husband to pay $500 of the former wife’s attorney’s fees is reversed. In all other respects, the judgment on appeal is affirmed.
AFFIRMED in part; REVERSED in part.
BARFIELD, C.J., LAWRENCE and BROWNING, JJ., CONCUR.